Order entered August 17, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-15-00520-CV

            IN THE INTEREST OF Z.C.M., M.R.M. AND E.P.M., CHILDREN

                       On Appeal from the 301st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-13-22954

                                            ORDER
       We GRANT appellant’s August 13, 2015 motion for an extension of time to file the

reporter’s record as follows: We ORDER Shantel Beheler, Official Court Reporter for the

301st Judicial District Court, to file, within THIRTY DAYS of the date of this order, either (1)

the reporter’s record or (2) written verification that appellant has not paid or made arrangements

to pay the fee for the record. We caution appellant that, if the Court receives written verification

of no payment or payment arrangements, the Court will order the appeal submitted without the

reporter’s record. See TEX. R. APP. P. 37.3(c).


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE